Exhibit 10.3

Grantee: «Grantee»

Shares: «Shares»

MATRIX SERVICE COMPANY

RESTRICTED STOCK AWARD AGREEMENT

                    , 20    

«Grantee»

«Address1»

«Address2»

«City», «State» «PostalCode»

Dear «FirstName»:

1. Restricted Stock Award. Matrix Service Company, a Delaware corporation (the
“Company”), hereby grants to you an aggregate of «Shares» shares of common
stock, par value $.01 per share, of the Company (the “Restricted Shares”). This
award is subject to your acceptance of and agreement to all of the applicable
terms, conditions, and restrictions described in the Company’s 2004 Stock
Incentive Plan, as amended and restated effective October 23, 2006, and as
further amended by Amendment 1 thereto (the “Plan”), a copy of which is on file
with, and may be obtained from, the Secretary of the Company, and to your
acceptance of and agreement to the further terms, conditions, and restrictions
described in this Restricted Stock Award Agreement (this “Award Agreement”). To
the extent that any provision of this Award Agreement conflicts with the
expressly applicable terms of the Plan, it is hereby acknowledged and agreed
that those terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan.

2. Form of Restricted Stock; Possession of Certificates. The Company may issue
the Restricted Shares to you by book-entry registration or by issuance of a
certificate or certificates for the Restricted Shares in your name. In the event
the Company issues a certificate or certificates for the Restricted Shares, the
Company shall retain the certificate(s) for the period during which the
restrictions described in Section 4(b) are in effect and you shall execute and
deliver to the Company a stock power or stock powers in blank for the Restricted
Shares. You hereby agree that the Company shall hold the certificate(s), if any,
for the Restricted Shares and the related stock power(s) pursuant to the terms
of this Award Agreement until such time as the restrictions described in
Section 4(b) lapse as described in Section 5 or the Restricted Shares are
canceled pursuant to the terms of Section 4(b).

3. Ownership of Restricted Shares. You shall be entitled to all the rights of
absolute ownership of the Restricted Shares, including the right to vote such
shares and to receive cash dividends therefrom if, as, and when declared by the
Company’s Board, subject, however, to the terms, conditions, and restrictions
described in the Plan and in this Award Agreement.



--------------------------------------------------------------------------------

4. Restrictions.

(a) Your ownership of the Restricted Shares shall be subject to the restrictions
set forth in subsection (b) of this Section until the conditions set forth in
Section 5 are met, at which time the Restricted Shares shall no longer be
subject to such restrictions.

(b) The restrictions referred to in subsection (a) of this Section are as
follows:

(1) At the time you no longer serve as a director of the Company, you shall
forfeit any Restricted Shares for which the conditions set forth in Section 5
below have not been satisfied to the Company and all of your rights thereto
shall terminate without any payment of consideration by the Company. If you
forfeit any Restricted Shares and your interest therein terminates pursuant to
this paragraph, such Restricted Shares shall be canceled.

(2) You may not sell, assign, transfer, pledge, mortgage, hypothecate, or
otherwise dispose of or encumber the Restricted Shares.

5. Satisfaction of Conditions.

(a) The restrictions described in Section 4(b) shall lapse with respect to
             of the Restricted Shares on the              anniversary of the
date of this Award Agreement (the “Measurement Date”), but only if and to the
extent the Performance Goals set forth in this subsection (a) are met. The
Performance Goals are as follows:

[Insert Performance Goals]

The Performance Goals will be measured when                         . The
Committee has the final authority to determine whether the Performance Goals
have been met and to what extent.

(b) Notwithstanding the provisions of subsection (a) of this Section, the
restrictions described in Section 4(b) shall lapse with respect to all
Restricted Shares upon the occurrence of any of the following events:

(1) Your death, “Disability” (as defined in Section 9(a)) or your Retirement (as
defined in Section 9(b)); or

(2) A “Change of Control” (as defined in the Plan) of the Company.

6. Adjustment of Shares. The number of Restricted Shares subject to this Award
Agreement shall be adjusted as provided in Section 12 of the Plan. Any shares or
other securities received by you as a stock dividend on, or as a result of stock
splits, combinations, exchanges of shares, reorganizations, mergers,
consolidations or otherwise with respect to the Restricted Shares shall have the
same terms, conditions and restrictions and bear the same legend as the
Restricted Shares.

 

2



--------------------------------------------------------------------------------

7. Agreement With Respect to Securities Matters. You agree that you will not
sell or otherwise transfer any Restricted Shares except pursuant to an effective
registration statement under the U.S. Securities Act of 1933, as amended, or
pursuant to an applicable exemption from such registration.

8. Restrictive Legend. You hereby acknowledge that the certificate(s) for the
Restricted Shares will bear a conspicuous legend referring to the terms,
conditions, and restrictions described in the Plan and this Award Agreement,
which legend shall be in substantially the same form as set forth in the Plan.
Any attempt to dispose of any Restricted Shares in contravention of the terms,
conditions, and restrictions described in the Plan or this Award Agreement shall
be ineffective.

9. Certain Definitions. As used in this Award Agreement, the following terms
shall have the respective meanings indicated:

(a) “Disability” shall mean your inability to perform substantially all the
duties of your position as a director of the Company by reason of any medically
determinable physical or mental impairment which is expected to be permanent and
continues for more than 180 days. The Committee may require such proof of
Disability as the Committee in its sole discretion deems appropriate and the
Committee’s determination as to whether you are disabled shall be conclusive,
final and binding on all parties concerned.

(b) “Retirement” shall mean the voluntary termination of your position as a
director of the Company on the date on which you become, or after attaining, 65
years of age.

Capitalized terms used in this Award Agreement and not otherwise defined herein
shall have the respective meanings provided in the Plan.

 

3



--------------------------------------------------------------------------------

If you accept this Restricted Stock Award and agree to the foregoing terms and
conditions, please so confirm by signing and returning the duplicate copy of
this Award Agreement enclosed for that purpose.

 

MATRIX SERVICE COMPANY By:  

 

Name:  

 

Title:  

 

The foregoing Restricted Stock Award is accepted by me as of
                            , and I hereby agree to the terms, conditions, and
restrictions set forth above and in the Plan.

 

 

«Grantee»

 

4